179 S.W.3d 410 (2005)
Roger D. WILBURN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85560.
Missouri Court of Appeals, Eastern District, Division Four.
December 13, 2005.
Michelle M. Rivera, St. Louis, MO, for appellant.
*411 Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Naccarato, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P. J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Roger D. Wilburn ("Movant") appeals from the motion court's judgment denying his Rule 24.035[1] motion for post-conviction relief without an evidentiary hearing. In his sole point relied on, Movant claims the motion court erred in denying his post-conviction motion without an evidentiary hearing. Movant claims his counsel was ineffective for allegedly telling him that he would only be required to serve fifteen percent of his eight year sentence and with credit for the time he already served, he would be released shortly following his delivery to the Department of Corrections. Movant claims that had he known that he was required to serve a minimum one-third of his sentence before being eligible for parole, he would not have pleaded guilty and would have insisted on going to trial. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Rules Crim. P.2004, unless otherwise indicated.